  Case 19-00197      Doc 2     Filed 03/01/19    Entered 03/01/19 15:53:05              Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 06531-IAS-CC-031853964


                                                               06531-IAS-CC-031853964




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 3, 2018, at 2:31 o'clock PM CDT, Harry S
Porterfield received from Allen Credit and Debt Counseling Agency, an agency
approved pursuant to 11 U.S.C. § 111 to provide credit counseling in the Southern
District of Iowa, an individual [or group] briefing that complied with the
provisions of 11 U.S.C. §§ 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 3, 2018                        By:      /s/Jennifer Schuler


                                                Name: Jennifer Schuler


                                                Title:   Certified Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
